Citation Nr: 0824109	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active duty from February 1945 to May 1946 
and from October 1950 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In a February 2004 statement, the veteran reported that his 
cardiac disorder is affected by his service connected gastric 
disorder.  If appellant or his representative desires to file 
a claim for service connection for a cardiac disorder 
secondary to his service connected disability, they should do 
so with specificity at the RO.  

In a statement received in August 2006, the veteran indicated 
that his service connected disability had increased in 
severity.  This is referred to the RO for appropriate 
development.

This case was remanded in June 2006 and has been returned for 
review by the Board.


FINDING OF FACT

1.  The veteran's sole service-connected disability is 
residuals of gastrectomy and vagotomy with schistosomiasis, 
rated as 60 percent disabling.

2.  The veteran has a high school education.  He has past 
experience as an assembly line worker and was last employed 
as a distribution clerk for the U. S. Postal Service in 1984.  

3.  Post remand, an examiner noted that while there were 
other conditions, it was at least as likely as not that this 
service connected pathology precluded him from securing and 
maintaining substantial gainful employment.
CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for a TDIU 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of January 2004 and August 2006, provided pertinent 
notice and development information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  Additional 
notice was provided after the prior Remand.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements of the 
veteran, VA inpatient and outpatient treatment records that 
date between 2002 and 2006, and reports of VA examination 
that were conducted in February 2004, November 2006, and 
August 2007.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

Service connection has been established for residuals of 
gastrectomy and vagotomy with schistosomiasis, rated as 60 
percent disabling.  On that basis alone, the veteran 
satisfies the schedular threshold for consideration of a TDIU 
set forth in 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.  Evidence on file indicates that the veteran has 
a high school education.  He has been primarily employed as a 
distribution clerk at the U. S. Postal Service.

A Request for Employment Information in Connection With Claim 
for Disability Benefits, VA Form21-4192, dated in May 1997 
shows that the veteran was employed with the U. S. Postal 
Services from 1960 to 1984.  He retired (regular) in December 
1984.  The reason for his termination was that he was unable 
to continue. 

A review of the veteran's medical history regarding his 
service connected disability, shows that partial gastrectomy 
and bilateral sub diaphragmatic vagotomy was performed in 
January 1958.  In September 1998 he underwent partial 
gastrectomy with Roux-en-Y procedure.  

It is clear that the veteran has much impairment from his 
service connected disability.  He has reported daily gastric 
pain.  He has to follow a special diet that is free of 
irritants.  He has sleep impairment as he has to maintain a 
semi-sitting position because of gastric symptoms.  His 
symptoms include diarrhea and nausea subsequent to meals.  He 
states that he was forced to retire at an early age and has 
been unable to secure any kind of employment due to his 
abdominal surgery.  

VA outpatient records dated between 2002 and 2006 include 
dumping syndrome, normocytic anemia, gastritis, ischemic 
cardiomyopathy, peptic ulcer disease, glaucoma, diabetes 
mellitus type 2, old myocardial infarction, coronary artery 
disease, cardiac pace maker in situ, normocytic heart 
failure, benign prostate hypertrophy, diverticulosis, 
cholelithiasis, constipation, diarrhea, gastroesophageal 
reflux disease (GERD), esophagitis, arteriosclerosis, and 
gallbladder disease. 

On VA examination in February 2004, there was increased 
peristalsis and abdominal tenderness to palpation.  There was 
no weight change or signs of anemia.  In regard to his 
ability to work, the VA examiner indicated that the veteran's 
gastrointestinal diseases would moderately affect his ability 
to sustain employment.  The examiner reviewed the electronic 
files and noted the veteran's variously diagnosed disorders.  
She added that considering his multiple non-service connected 
medical conditions and his age he is not able to sustain 
employment.  

In view of this evidence, the Board promulgated the June 2006 
in an attempt to get a clearer clinical picture.

At VA examination in November 2006, there were no masses or 
tenderness.  The examiner suggested further evaluation by 
upper gastrointestinal (GI) series.  

At VA examination in August 2007, there was positive bowel 
sounds and tenderness to palpation in the epigastric area.  
The upper GI series revealed GERD above the level of the 
carina.  There was no hiatal hernia or evidence of recurrent 
disease in gastric remnant or jejunum.  There was no distal 
thoracic esophagus showed no constrictive or exophytic 
lesions.  The VA examiner opined that it was as likely as not 
that the veteran's gastric disorder would preclude the 
veteran from securing and maintaining substantially gainful 
employment.  

The examiner, while noting significant non-service connected 
disorders, in answering the question asked by the Board says 
that it is as likely as not that the gastrointestinal 
pathology as likely as not precludes the ability to obtain 
and maintain substantially gainful employment.  This is the 
first time that such a finding has been so clearly made.  As 
such, the Board concludes the evidence is in equipoise and 
the matter should be allowed with resolution of reasonable 
doubt in the appellant's favor.


ORDER

A TDIU disability is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


